Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay Pub. No. US 2009/0058880 A1 [Tremblay] in view of Chen et al. Pub. No. US 2009/0237406 A1 [Chen].
1.  Tremblay discloses a display driver [Fig. 2, for instance, where it must be present in a display device as disclosed], comprising: a plurality of control points defining a curve associated with a display panel [Fig. 6, points of pixels]; and shape calculation circuitry configured to: determine, based on the plurality of control points, a first intersection point of the curve [80 where intersection point contacts pixel] and a width of a first line associated with the display panel [width of line]; and modify image data of an image based on the first intersection point [Fig. 8 as shown generally].  Tremblay is silent on the 
2.  Tremblay in view of Chen teaches wherein the image comprises a first image region and a second image region defined based on the curve [Tremblay Fig. 6, area above and below curve 80], and wherein the first image region is displayed on the display panel [where below 80 some image is displayed] and the second image region is not displayed on the display panel [where above 80 no image is displayed].
13.  Tremblay discloses a method [Fig. 3], comprising: a plurality of control points defining a curve associated with a display panel [Fig. 6, points of pixels]; determining, based on the plurality of control points, a first intersection point of the curve [80 points contacting pixel] and a width of a line associated with the display panel [width of line]; and modifying image data based on the first intersection point [Fig. 8 as shown generally].  Tremblay is silent on the storing limitation.  However Chen teaches a memory storing points in correcting an image [¶ 6].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tremblay with Chen as required by this claim, since such a modification improves the functionality of the device by optimizing the imaging. 
19.  Tremblay discloses a system [Fig. 2], comprising: a processing device comprising image data [22]; a display panel [14]; and a display driver [where it must be present in a display device as disclosed] comprising: a plurality of control points defining a curve associated with the display panel [Fig. 6, points of pixels]; and shape calculation circuitry configured to: determine, based on the plurality of control points, a first intersection point of the curve [80 where intersection point contacts pixel] and a width of a line associated with the display panel [width of line]; and modify the image data based on the first .
Allowable Subject Matter
Claims 3-12, 14-18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Gustavo Polo/              Primary Examiner, Art Unit 2694